Citation Nr: 0803139	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left ankle, secondary to 
severe sprain and surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from May 1996 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for a left and 
assigned a noncompensable rating, effective June 3, 2003.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected left ankle 
disability.

In a March 2006 rating decision, a Decision Review Officer 
(DRO) at the RO increased the veteran's evaluation for 
traumatic arthritis of the left ankle to a 10 percent rating, 
also effective June 3, 2003.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an initial 
compensable rating for traumatic arthritis of the left ankle, 
secondary to severe sprain and surgery, is warranted.


As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in July 2004, September 2004, and March 2006.

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issue on 
appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to the type of evidence necessary to 
substantiate a claim for an increased rating is provided.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the Board notes 
that the veteran last had a VA orthopedic examination in 
October 2004.  The examiner noted that the claims folder was 
not available for review.  During his hearing in June 2007, 
the veteran testified that his left ankle disability had 
increased in severity since that time.  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

As the veteran's last VA orthopedic examination was conducted 
over three years ago without the benefit of the veteran's 
claims file, it is not adequate for rating purposes.  While 
the Board regrets any further delay in this case, in light of 
these circumstances, the veteran must be afforded another VA 
examination for evaluation of the issue on appeal.  
Accordingly, the RO should arrange for the veteran to undergo 
an orthopedic examination at an appropriate VA medical 
facility.  During his June 2007 hearing, the veteran 
indicated that he would prefer to be scheduled for a VA 
examination at the VA Medical Center (VAMC) in Las Vegas, 
Nevada, as it was closer to his residence.


In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO should note the veteran's 
new mailing address (as recorded on page 
2 of the hearing transcript of record - 
the street is the same, the house number 
is different) and then provide the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), for the matter of entitlement 
to service connection for an initial 
compensable rating for traumatic 
arthritis of the left ankle, secondary to 
severe sprain and surgery.  The letter 
should contain specific notice as to the 
type of evidence necessary to 
substantiate a claim for an increased 
rating.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his left ankle 
disability.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA orthopedic examination (if 
possible, at the Las Vegas VAMC) in order 
to ascertain the current nature and 
severity of his service-connected left 
ankle disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.

The physician is to indicate whether any 
limitation of motion in the left ankle is 
best described as 
"marked" or "moderate"; and should 
also indicate the presence of any 
ankylosis or malunion of the os calcis or 
astragalus. 

The physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  The 
physician should express opinions 
concerning whether pain to the left ankle 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such 
determinations, it should be so indicated 
on the record. 
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

